Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

AND CONSENT OF GUARANTORS

 

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
OF AGENT AND LENDERS (this “Amendment”) is dated as of May 9, 2006, and entered
into by and among FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD HOLDINGS
INC. (“Holdings”) and its Subsidiaries listed on the signature pages hereof
(collectively, “FMC”), FLEETWOOD RETAIL CORP. (“Retail”) and its Subsidiaries
listed on the signature pages hereof (collectively, “FRC”) (each of Holdings and
each of its Subsidiaries and Retail and each of its Subsidiaries, individually,
a “Borrower” and, collectively, the “Borrowers”), the banks and other financial
institutions signatory hereto that are parties as Lenders to the Credit
Agreement referred to below (the “Lenders”), and BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacity, the “Agent”) for
the Lenders.

 

Recitals

 

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Second Amended and Restated Credit Agreement dated as of July 1,
2005, as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement and Consent of Guarantors dated as of July 22, 2005 and as
amended by that certain Second Amendment to Second Amended and Restated Credit
Agreement and Consent of Guarantors dated as of November 1, 2005 (as amended,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Any terms defined in the Credit Agreement and not
defined in this Amendment are used herein as defined in the Credit Agreement;

 

Whereas, the Borrowers have requested an amendment to the Credit Agreement to
modify certain definitions therein and to permit certain cash payments or
prepayments with respect to the Subordinated Debentures;

 

Whereas, the Lenders and the Agent are willing to agree to the amendment
requested by the Borrowers, on the terms and conditions set forth in this
Amendment;

 

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Lenders, and the Agent agree as
follows:

 


1.             AMENDMENTS TO CREDIT AGREEMENT. SUBJECT TO THE CONDITIONS AND
UPON THE TERMS SET FORTH IN THIS AMENDMENT AND IN RELIANCE ON THE
REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS
AMENDMENT, THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

 

1

--------------------------------------------------------------------------------


 


1.1 AMENDMENT TO SECTION 7.10.   SECTION 7.10(A) SHALL BE AMENDED BY DELETING
CLAUSE (VII) AND REPLACING IT WITH THE FOLLOWING:


 

“(vii)  Fleetwood or the Fleetwood Trust may redeem, prepay, repurchase or
otherwise acquire the Subordinated Debentures, the 2003 Subordinated Debentures
and the Trust Securities (and pay the contemplated fees) to the extent permitted
under Sections 7.14 and 7.29;”

 


1.2 AMENDMENT TO SECTION 7.14.   SECTION 7.14(E) SHALL BE AMENDED BY DELETING
SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:


 

“(e) so long as no Default or Event of Default has occurred and is continuing on
the date of the payment thereof and the Flexibility Conditions are satisfied, in
each case both before and after giving effect to such payment or other specified
action, Fleetwood, or Fleetwood Trust, as applicable, may, on or prior to May 9,
2007, either (I) call for redemption, prepay, repurchase or otherwise acquire in
exchange for the issuance to the holders thereof of ordinary or common Capital
Stock of Fleetwood and, in each case, cancel all or such portion of the 2003
Subordinated Debentures, the Subordinated Debentures or the Trust Securities so
redeemed, prepaid, repurchased or otherwise acquired or (II) pay a solicitation,
conversion, or other inducement fee to induce the holders of the Trust
Securities or the 2003 Subordinated Debentures, to convert the Trust Securities
or the 2003 Subordinated Debentures, pursuant to the terms thereof; provided
that the amount of such prepayment or repurchase does not exceed, in the case of
clauses (I) and (II) above combined, $50,000,000 and, in the case of clause (II)
above, a sublimit of $20,000,000; provided further that contemporaneously
therewith either (A) in the case of prepayments in respect of the Subordinated
Debentures made pursuant to clause (I) above, the Fleetwood Trust uses such
proceeds to prepay or repurchase and cancel those Trust Securities having the
same liquidation amount as the principal amount of such Subordinated Debentures
underlying such Trust Securities or (B) in the case of clause (II) above, the
holders of the Trust Securities or the 2003 Subordinated Debentures, together
with the Fleetwood Trust, otherwise comply with the requirements upon conversion
set forth in the Subordinated Debentures and the Trust Securities, or the 2003
Subordinated Debentures, as applicable; and provided still further that the
per-security amount of any redemption, prepayment or repurchase of the 2003
Subordinated Debentures, the Subordinated Debentures or the Trust Securities
shall not exceed 95.0% of the par value of the security being so redeemed,
prepaid or repurchased;”

 


1.3 AMENDMENT TO SECTION 7.29.   SECTION 7.29(C) SHALL BE AMENDED BY REPLACING
THE “AND” AT THE END OF CLAUSE (E) THEREOF WITH A “,”, ADDING AN “AND” AT THE
END OF CLAUSE (F) THEREOF AND ADDING THE FOLLOWING ADDITIONAL CLAUSE (G)
IMMEDIATELY FOLLOWING CLAUSE (F) THEREOF:


 

“(G)  so long as no Default or Event of Default has occurred and is continuing
on the date of the payment thereof, both before and after giving effect to such
payment, Fleetwood may make the payments and/or pay the fees described in
Section 7.14 hereof.”

 

2

--------------------------------------------------------------------------------


 


1.4 AMENDMENTS TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).   ANNEX A SHALL BE
AMENDED AS FOLLOWS:


 


(A)           THE DEFINITION OF “APPLICABLE MARGIN” IN ANNEX A OF THE CREDIT
AGREEMENT SHALL BE AMENDED BY REPLACING THE TEXT OF SUCH DEFINITION BEFORE THE
CHART LABELED “FIXED CHARGE COVERAGE RATIO” WITH THE FOLLOWING:


 

“Applicable Margin” means with respect to the Revolving Loans, the Term Loan,
all other Obligations, the Unused Line Fee and the Letter of Credit Fee, a rate
per annum corresponding to the Levels set forth below opposite the Fixed Charge
Coverage Ratio set forth below determined for the four-Fiscal Quarter Period
ended as of the end of the most recent Fiscal Quarter; provided that the
Applicable Margin in respect of the Fiscal Quarter ended January, 2006 shall be
determined for the three-Fiscal Quarter Periods ended as of the last date of
such just completed Fiscal Quarter. Effective May 1, 2006, adjustments in
Applicable Margins shall be determined by reference to the following grid:

 


(B)           THE DEFINITION OF “FIXED CHARGES” IN ANNEX A OF THE CREDIT
AGREEMENT SHALL BE AMENDED BY REPLACING SUCH DEFINITION WITH THE FOLLOWING:


 

“Fixed Charges” means, with respect to any fiscal period, for Fleetwood on a
consolidated basis, without duplication (a) interest expense paid in cash; (b)
Capital Expenditures (excluding Capital Expenditures funded with Debt other than
the Revolving Loans); (c) scheduled principal payments of Debt; (d)
Distributions paid in cash by Fleetwood or the Fleetwood Trust (including in
Fixed Charges any Distribution paid in cash during the Fiscal Quarter ended
April, 2006 in respect of the regularly scheduled interest payable on the
Subordinated Debentures on February 15, 2006, but excluding from Fixed Charges
Distributions paid in cash during the Fiscal Quarter ended April, 2006 in
respect of deferred interest accrual on the Subordinated Debentures in an amount
not to exceed $58,800,000); and (e) without duplication of clause (d), payments
made in cash on Subordinated Debt.

 


2.             REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS. IN
ORDER TO INDUCE THE LENDERS AND THE AGENT TO ENTER INTO THIS AMENDMENT, EACH OF
FLEETWOOD AND EACH BORROWER REPRESENTS AND WARRANTS TO EACH LENDER AND THE AGENT
THAT THE FOLLOWING STATEMENTS ARE TRUE, CORRECT AND COMPLETE:


 


2.1 POWER AND AUTHORITY.   EACH OF FLEETWOOD, FLEETWOOD CANADA LTD., FLEETWOOD
INTERNATIONAL, INC., AND EACH BORROWER (COLLECTIVELY, THE “LOAN PARTIES”) HAS
ALL CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS
APPLICABLE, THE CONSENT OF GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER
OR IN RESPECT OF, THE CREDIT AGREEMENT.


 


2.2 CORPORATE ACTION.   THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE
CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN
RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF THE LOAN PARTIES.

 

3

--------------------------------------------------------------------------------


 


2.3 NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR APPROVAL.   THE EXECUTION
AND DELIVERY OF THIS AMENDMENT AND THE CONSENT AND THE PERFORMANCE OF THE
OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT AS
AMENDED HEREBY DO NOT AND WILL NOT CONFLICT WITH OR VIOLATE (A) ANY PROVISION OF
THE GOVERNING DOCUMENTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (B) ANY
REQUIREMENT OF LAW, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL AGENCY BINDING ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR (D)
ANY INDENTURE, AGREEMENT OR INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
OR ANY PROPERTY OF ANY OF THEM, IS BOUND, AND DO NOT AND WILL NOT REQUIRE ANY
CONSENT OR APPROVAL OF ANY PERSON.


 


2.4 EXECUTION, DELIVERY AND ENFORCEABILITY.   THIS AMENDMENT AND THE CONSENT
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH IS A PARTY
THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE
AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS AFFECTING
THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY. THE AGENT’S
LIENS IN THE COLLATERAL CONTINUE TO BE VALID, BINDING AND ENFORCEABLE FIRST
PRIORITY LIENS WHICH SECURE THE OBLIGATIONS.


 


2.5 NO DEFAULT OR EVENT OF DEFAULT.   NO EVENT HAS OCCURRED AND IS CONTINUING OR
WILL RESULT FROM THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT
THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.


 


2.6 NO MATERIAL ADVERSE EFFECT.   NO EVENT HAS OCCURRED THAT HAS RESULTED, OR
COULD REASONABLY BE EXPECTED TO RESULT, IN A MATERIAL ADVERSE EFFECT.


 


2.7 REPRESENTATIONS AND WARRANTIES.   EACH OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE OF THIS
AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


3.             WAIVER. SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH
BELOW UNDER SECTION 5, NOTWITHSTANDING SECTION 7.9 AND/OR ANY OTHER PROVISIONS
OF THE CREDIT AGREEMENT PROHIBITING SUCH ACTION, THE LENDERS HEREBY WAIVE ANY
DEFAULT OR EVENT OF DEFAULT THAT MAY HAVE ARISEN FROM THE DISSOLUTION OF
FLEETWOOD RETAIL CORP. OF MICHIGAN.


 


4.             AUTHORIZATION TO AMEND SCHEDULES AND EXHIBIT TO HAZARDOUS
SUBSTANCES INDEMNITY AGREEMENT. THE AGENT IS HEREBY AUTHORIZED BY EACH OF THE
LENDERS TO AMEND, AS APPROPRIATE AND OTHERWISE IN ACCORDANCE WITH THE PROVISIONS
OF THE CREDIT AGREEMENT, EACH OF SCHEDULE A, SCHEDULE B AND EXHIBIT A TO THE
HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT, DATED JULY 27, 2001, BY AND AMONG THE
FMC BORROWERS, THE FRC BORROWERS, FLEETWOOD INTERNATIONAL, INC., BUCKINGHAM
DEVELOPMENT CO. AND THE AGENT TO REFLECT THE CURRENT MORTGAGED PROPERTIES.

 

4

--------------------------------------------------------------------------------


 


5.             CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. THIS AMENDMENT,
AND THE CONSENTS AND APPROVALS CONTAINED HEREIN, SHALL BE EFFECTIVE ONLY IF AND
WHEN SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE BEEN DELIVERED TO THE
AGENT (BY HAND DELIVERY, MAIL OR TELECOPY) BY, FLEETWOOD, THE BORROWERS AND EACH
LENDER AND ONLY IF AND WHEN EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:


 


5.1 CONSENT OF GUARANTORS.   EACH OF THE GUARANTORS SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT THE CONSENT.


 


5.2 NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF REPRESENTATIONS AND WARRANTIES.
  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN OR PURSUANT TO THE LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS IF MADE ON AND
AS OF THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE (EXCEPT THAT ANY SUCH
REPRESENTATION OR WARRANTY THAT IS EXPRESSLY STATED AS BEING MADE ONLY AS OF A
SPECIFIED EARLIER DATE SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE), AND
THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT A CERTIFICATE CONFIRMING SUCH
MATTERS.


 


5.3 DELIVERY OF DOCUMENTS.   THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AS THE
AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THIS AMENDMENT


 


6.             EFFECTIVE DATE.   THIS AMENDMENT SHALL BECOME EFFECTIVE (THE
“EFFECTIVE DATE”) ON THE DATE OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTION 5.


 


7.             EFFECT OF AMENDMENT; RATIFICATION. THIS AMENDMENT IS A LOAN
DOCUMENT. FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE, ALL
REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT
AGREEMENT AS AMENDED HEREBY. EXCEPT AS EXPRESSLY AMENDED HEREBY OR WAIVED
HEREIN, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.


 


8.             EACH OF FLEETWOOD AND THE BORROWERS CONFIRMS THAT AS AMENDED
HEREBY, EACH OF THE LOAN DOCUMENTS IS IN FULL FORCE AND EFFECT, AND THAT NONE OF
THE LOAN PARTIES HAS ANY DEFENSES, SETOFFS OR COUNTERCLAIMS TO ITS OBLIGATIONS.


 


9.             APPLICABLE LAW. THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF
THIS AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AMENDMENT, WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA; PROVIDED
THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.


 


10.           NO WAIVER. THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS
AMENDMENT DOES NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND
OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE
OBLIGATIONS OF ANY LOAN PARTY, INCLUDING, WITHOUT LIMITATION, SECTION 7.10
(DISTRIBUTIONS; CAPITAL CHANGE; RESTRICTED INVESTMENTS), SECTION 7.12
(GUARANTIES), SECTION 7.13 (DEBT), AND SECTION 7.15 (TRANSACTIONS WITH
AFFILIATES) OF THE CREDIT AGREEMENT.


 


11.           COMPLETE AGREEMENT. THIS AMENDMENT SETS FORTH THE COMPLETE
AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF
ANY LOAN DOCUMENT OR ANY WAIVER THEREOF. THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT

 

5

--------------------------------------------------------------------------------


 


DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY LOAN PARTY.


 


12.           CAPTIONS; COUNTERPARTS. THE CATCHLINES AND CAPTIONS HEREIN ARE
INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET
OR CONSTRUE THE PROVISIONS HEREOF. THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 

[signatures follow; remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Third
Amendment to Second Amended and Restated Credit Agreement as of the date set
forth above.

 

FMC BORROWERS

FLEETWOOD HOLDINGS INC.

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

FLEETWOOD HOMES OF CALIFORNIA,
INC.

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

FLEETWOOD HOMES OF IDAHO, INC.

 

FLEETWOOD HOMES OF INDIANA, INC.

 

FLEETWOOD HOMES OF KENTUCKY,
INC.

 

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

 

FLEETWOOD HOMES OF OREGON, INC.

 

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

 

FLEETWOOD HOMES OF TENNESSEE,
INC.

 

FLEETWOOD HOMES OF TEXAS, L.P.
By:    FLEETWOOD GENERAL PARTNER
OF TEXAS, INC., its General Partner

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

FLEETWOOD HOMES OF WASHINGTON,
INC.

 

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

 

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

 

FLEETWOOD MOTOR HOMES OF
PENNSYLVANIA, INC.

 

S-1

--------------------------------------------------------------------------------


 

 

FLEETWOOD TRAVEL TRAILERS OF
CALIFORNIA, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

 

FLEETWOOD FOLDING TRAILERS, INC.

 

GOLD SHIELD, INC.

 

GOLD SHIELD OF INDIANA, INC.

 

HAUSER LAKE LUMBER OPERATION,
INC.

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

By:

  /s/ Leonard J. McGill

 

 

Name:

Leonard J. McGill

 

Title:

Senior Vice President

 

S-2

--------------------------------------------------------------------------------


 

FRC BORROWERS

FLEETWOOD RETAIL CORP.

 

FLEETWOOD RETAIL CORP. OF
CALIFORNIA

 

FLEETWOOD RETAIL CORP. OF IDAHO

 

FLEETWOOD RETAIL CORP. OF
KENTUCKY

 

FLEETWOOD RETAIL CORP. OF
MISSISSIPPI

 

FLEETWOOD RETAIL CORP. OF NORTH
CAROLINA

 

FLEETWOOD RETAIL CORP. OF
OREGON

 

FLEETWOOD RETAIL CORP. OF
VIRGINIA

 

 

 

By:

  /s/ Leonard J. McGill

 

 

Name:

Leonard J. McGill

 

Title:

Secretary

 

 

GUARANTOR

FLEETWOOD ENTERPRISES, INC., as the
Guarantor

 

 

 

 

 

By:

  /s/ Leonard J. McGill

 

 

Name:

Leonard J. McGill

 

Title:

Senior Vice President, General Counsel

 

 

and Secretary

 

S-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

 

 

BANK OF AMERICA, N.A., as the Agent and
as a Lender

 

 

 

 

 

By:

 /s/ John McNamara

 

 

Name:

John McNamara

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender

 

 

 

 

 

By:

 /s/ Rebecca L. Milligan

 

 

Name:

Rebecca L. Milligan

 

Title:

Duly Authorized Signatory

 

S-5

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, INC., fka
FOOTHILL CAPITAL CORPORATION, as
a Lender

 

 

 

 

 

By:

 /s/ Juan Barrera

 

 

Name:

Juan Barrera

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS CREDIT,
INC., as a Lender

 

 

 

 

 

By:

 /s/ Jang S. Kim

 

 

Name:

Jang S. Kim

 

Title:

Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

TEXTRON FINANCIAL CORPORATION.,
as a Lender

 

 

 

 

 

By:

 /s/ John Thomas

 

 

Name:

John Thomas

 

Title:

Sr. Account Executive

 

S-8

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 9th day of May, 2006.

 

FMC BORROWERS

FLEETWOOD HOLDINGS INC.

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

FLEETWOOD HOMES OF CALIFORNIA,
INC.

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

FLEETWOOD HOMES OF IDAHO, INC.

 

FLEETWOOD HOMES OF INDIANA, INC.

 

FLEETWOOD HOMES OF KENTUCKY,
INC.

 

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

 

FLEETWOOD HOMES OF OREGON, INC.

 

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

 

FLEETWOOD HOMES OF TENNESSEE,
INC.

 

FLEETWOOD HOMES OF TEXAS, L.P.

By:     FLEETWOOD GENERAL PARTNER
OF TEXAS, INC., its General Partner

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

FLEETWOOD HOMES OF WASHINGTON,

 

S-9

--------------------------------------------------------------------------------


 

 

INC.

 

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

 

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

 

FLEETWOOD MOTOR HOMES OF
PENNSYLVANIA, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
CALIFORNIA, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

 

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

 

FLEETWOOD FOLDING TRAILERS, INC.

 

GOLD SHIELD, INC.

 

GOLD SHIELD OF INDIANA, INC.

 

HAUSER LAKE LUMBER OPERATION,
INC.

 

CONTINENTAL LUMBER PRODUCTS,
INC.

 

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

 

S-10

--------------------------------------------------------------------------------


 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By:

 /s/ Leonard J. McGill

 

 

Name:

Leonard J. McGill

 

Title:

Senior Vice President

 

S-11

--------------------------------------------------------------------------------


 

FRC BORROWERS

FLEETWOOD RETAIL CORP.

 

FLEETWOOD RETAIL CORP. OF
CALIFORNIA

 

FLEETWOOD RETAIL CORP. OF IDAHO

 

FLEETWOOD RETAIL CORP. OF
KENTUCKY

 

FLEETWOOD RETAIL CORP. OF
MISSISSIPPI

 

FLEETWOOD RETAIL CORP. OF NORTH
CAROLINA

 

FLEETWOOD RETAIL CORP. OF
OREGON

 

FLEETWOOD RETAIL CORP. OF
VIRGINIA

 

 

By:

 /s/ Leonard J. McGill

 

 

Name:

Leonard J. McGill

 

Title:

Secretary

 

S-12

--------------------------------------------------------------------------------


 

OTHER GUARANTORS

FLEETWOOD ENTERPRISES, INC.

FLEETWOOD CANADA LTD.

FLEETWOOD INTERNATIONAL INC.

 

 

By:

 /s/ Leonard J. McGill

 

 

Name:

Leonard J. McGill

 

Title:

Senior Vice President

 

S-13

--------------------------------------------------------------------------------